FLYNN, J.,
concurring. I concur with the result and most of the rationale of the majority’s opinion. Certainly, there is a strong public policy in our state that women should be treated equally with men under our laws. I agree that policy is strongly and clearly expressed in article twenty-one of the amendments to *595the constitution of Connecticut, the resolution of our General Assembly approving the federal Equal Rights Amendment,1 provisions of federal laws cited by the majority and by our Supreme Court in Evening Sentinel v. National Organization for Women, 168 Conn. 26, 357 A.2d 498 (1975). Not only is that policy a strong and clear one, but it is a fundamental one when a person’s claim of deprivation of those equal rights arises out of her pregnancy. Both sexes cooperate in the procreation of the human race, but only women become pregnant, carry precious human life within them and give birth. To discriminate against persons because of pregnancy is to discriminate against women. Newport News Shipbuilding & Dry Dock Co. v. Equal Employment Opportunity Commission, 462 U.S. 669, 684, 103 S. Ct. 2622, 77 L. Ed. 2d 89 (1983). The guarantee of equal rights for pregnant women is not only a strong and clear public policy, but a fundamental one that addresses the very continuance of the human race. If the need to uphold the public policy expressed in our pure food and drug laws justified an exception to the at-will status of the employee in Sheets v. Teddy’s Frosted Foods, Inc., 179 Conn. 471, 427 A.2d 385 (1980), the right to equal protection of our laws enjoyed by a woman in the workplace who is pregnant and wrongfully terminated from employment for that reason is stronger. But more — it is fundamental to any system of jurisprudence worthy of the name.
I write separately because I would not ground the public policy used to make the Sheets claim in the very statute, the Fair Employment Practices Act, General Statutes § 46a-51 et seq., which also makes the legislative determination that it will not permit a remedy under that act against an employer with fewer than three employees. Instead, I would look to the act only to ensure that its policy is not at odds with the public *596policy we find elsewhere, conclude that the act’s statutory policy is consistent with the strong, clear and fundamental public policy we find in the other sources, and permit a Sheets type remedy if the at-will employee in the small workplace can prove her claim that she was wrongfully discharged because of pregnancy.

 House J.R. No. 1, Jan. Sess., Pt. 1, Vol. 1, 1973 Public Acts, p. LXXIV.